Fourth Court of Appeals
                                San Antonio, Texas
                                       April 27, 2020

                                    No. 04-20-00142-CV

                                   Charles W. HANOR,
                                        Appellant

                                             v.

                                    Dicky G. HANOR,
                                        Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-24182
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

      Appellee’s brief was originally due to be filed on April 23, 2020. Appellee filed an
unopposed motion requesting an eight-day extension of time to file the brief. The motion is
GRANTED. It is ORDERED that appellee’s brief is due no later than May 1, 2020.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.




                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court